Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 30, 2019

                                       No. 04-19-00046-CV

                                         Angel SUAREZ,
                                            Appellant

                                                 v.

                            UNIVISION RADIO CORPORATION,
                                       Appellees

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-21079
                          Honorable Karen H. Pozza, Judge Presiding

                                          ORDER
        By order dated March 20, 2019, appellant was ordered to provide proof to this court that
the reporter’s fee had been paid or arrangements had been made to pay the reporter’s fee. The
order further stated that if appellant failed to respond to the order by April 1, 2019, appellant’s
brief would be due by April 22, 2019, and the court would only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. Neither the brief
nor a motion for extension of time has been filed.

        It is therefore ORDERED that appellant show cause in writing within fifteen days from
the date of this order why his appeal should not be dismissed for want of prosecution. TEX. R.
APP. P. 38.8(a). We note the appellee has a pending cross-appeal. If appellant’s appeal is
dismissed for want of prosecution, the appeal will be restyled with appellee as the appellant, and
appellee will be ordered to provide proof of payment for the reporter’s record.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2019.

                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court